UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-1385


JAMAL ANTONIO MIDDLETON,

                Plaintiff - Appellant,

          v.

MOTLEY RICE LLC,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Senior District
Judge. (2:08-cv-03256-CWH)


Submitted:   August 30, 2011             Decided:   September 9, 2011


Before KING, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamal Antonio Middleton, Appellant Pro Se. Allan Riley Holmes,
Sr., GIBBS & HOLMES, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jamal Antonio Middleton appeals the district court’s

orders: adopting the recommendation of the magistrate judge and

granting summary judgment to Defendant in this action alleging a

violation of Title VII of the Civil Rights Act of 1964, as

amended; and denying his motion for reconsideration.                            We have

reviewed the record and find no reversible error.                        Accordingly,

we     affirm    for    the   reasons       stated     by    the     district    court.

Middleton       v.   Motley   Rice       LLC,    No.   2:08-cv-03256-CWH        (D.S.C.

Mar. 23, 2011).         We grant the motion to file an amended informal

brief and deny the motions for preparation of a transcript at

government expense and for entry of default.                         We dispense with

oral    argument       because     the     facts   and      legal    contentions    are

adequately       presented    in     the    materials       before    the   court   and

argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2